DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10, 12-13, 18, 22-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a separator, a separator”, it is unclear if these are different separators.
	Claim 18 recites “a separator, a separator”, it is unclear if these are different separators or the same as in claim 14.
	Claim 18 recites “an outlet from the separator to supply the processed gas from the separator to the burner”, however claim 18 requires a drying step and it is unclear when the drying step occurs if the processed gas goes straight from the separator to the burner in that the separator cannot perform the functions of a “dryer” as defined by applicants affidavit in the previous application.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not further limit the scope of claim 14 as “separating” in claim 15 is implied by using a separator in claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected for its incorporation of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 14-15, 19-20, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shurtleff (US PG Pub. No. 2007/0056726).
Regarding claim 1:
	Shurtleff teaches an apparatus for heating a stored on-site fluid (140), comprising an inlet (inlet into 102) to receive natural gas from an on-site source (well 114) and to provide the natural gas to a separator (102) to process the natural gas, the separator in-line with the inlet (see figure 1), and an outlet from the separator to supply the processed gas from the separator to a burner. 

Regarding claim 14:
	Shurtleff teaches a method of heating a stored on-site fluid, the method comprising: providing natural gas from an on-site source (126) to a separator (102); processing the natural gas in the separator to create processed natural gas (104 on top of 102); providing the processed natural gas to a burner (134); igniting the burner; fueling the burner with the natural gas to produce heat; and using the produced heat to heat the stored on-site fluid (from 140 to heat exchanger 132). 

Regarding claim 15:
	Shurtleff further teaches the step of processing the natural gas comprises separating the natural gas (inherent to a separator). 

Regarding claim 19:
	Shurtleff further teaches the step of returning liquids (line 104 to 106) separated from the natural gas during the separation step to a flow line (line 104 to 106). 

Regarding claim 20:
	Shurtleff further teaches the step of heating the stored on-site fluid to a predetermined temperature (see at least paragraphs 56 and 57). 

Regarding claim 22:
	Shurtleff teaches a heating system for heating a stored on-site fluid (140), the system comprising: the apparatus of claim 1 (see claim 1 addressed above) in-line with an on-site natural gas source (114) and a burner (134) for heating the stored on-site fluid. 

Regarding claim 23:
	Shurtleff further teaches a fluid storage tank or containment (140) for storing the stored on-site fluid, the fluid storage tank attached to a frac water heater (132) through lines or hoses (see figure 1). 

Regarding claim 24:	Shurtleff further teaches the system is configured to be fluidly continuous . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shurtleff in view of Al-Faqeer (US PG Pub. No. 2007/0246401).
Regarding claims 2 and 16:
	Shurtleff teaches all of the above except a dryer in-line with the separator, the dryer configured to dry the natural gas prior to supplying the processed gas to the burner.
	Al-Faqeer teaches processing natural gas from a source similar to Shurtleff including a dryer (30) in-line with a separator (10), the dryer configured to dry the natural gas prior to supplying the processed gas to the burner.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shurtleff with the teachings of Al Faqeer to include a dryer in order to separate out any leftover 

Regarding claims 3 and 17:
	Shurtleff teaches all of the above except a conditioner in-line with the separator, the conditioner configured to condition the natural gas prior to supplying the processed gas to the burner. 
	Al-Faqeer teaches processing natural gas from a source similar to Shurtleff including a conditioner (20, 25, 30, 40 and 50) in-line with a separator (10), the conditioner configured to condition the natural gas prior to supplying the processed gas to the burner (as defined by applicant in the previous application “conditioning” needs to dry the natural gas and remove all hydrocarbons even light one, Al-Faqeer teaches a number of separating steps which end up removing all hydrocarbons, see paragraph 28, and a dehydrating step which dries the natural gas using desiccation as required by applicant’s affidavit.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shurtleff with the teachings of Al Faqeer to include a conditioner in order to separate out any leftover water/hydrocarbons/mercury within the gas stream to produce higher quality fuel.


Regarding claim 18:
. 

Claims 4, 6, 8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shurtleff as applied to claim 1 above, and further in view of Engineered Concepts Treater Combo (NPL submitted in prior application on 3/8/2018 hereinafter “Treater”).
Regarding claims 4, 6, 8 and 10:
	Shurtleff teaches all of the above except the apparatus is configured to be mobile the separator is a separator package, an enclosure to enclose the separator wherein the enclosure defines an entry way for an operator to access the separator. 
	Treater teaches a separator (high pressure separator see pages 4-5) for an on-site natural gas facility including the apparatus configured to be mobile (see page 2 where the apparatus can be hauled anywhere) the separator is a separator package (see bottom of page 2), an enclosure to enclose the separator (see pages 1 and 2 where the enclosure includes as lest part of the separator) wherein the enclosure defines an entry way for an operator to access the separator (see page 1). 


Regarding claim 12:	Shurtleff modified above teaches an electronics system connection in communication with the separator, the electronics system configured to operate the separator (see page 6 of Treater as modified above). 

Regarding claim 13:	Shurtleff modified above teaches the electronics system is selected from the group consisting of a knowledge box, laptop, tablet, smart phone, and measuring devices (inherent). 

Allowable Subject Matter
Claim 27 recites a quaternary valve in line after a separator before a conditioner, the closest art found to such a quaternary valve as defined by the claims and the affidavit filed in the previous application is Clancy (see below for art of record) who teaches a valve (10) that accomplishes 3 out of 4 of the requirements for a “quaternary valve” as described by applicant’s affidavit in the previous application, see paragraph 33 where valve 10 after separator 9 has “high pressure shut in”, “low pressure shut in” and 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clancy (US PG Pub. No. 2007/0269317) - see relevance above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762